Citation Nr: 0332043	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  02-16 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
erectile dysfunction, secondary to service-connected diabetes 
mellitus. 

2.  Entitlement to special monthly compensation (SMC) for 
loss of use of a creative organ under 38 C.F.R. § 3.350.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA)-which denied SMC based on loss of use 
of a creative organ.  

In an earlier rating decision, in January 2002, the RO had 
granted service connection for erectile dysfunction and 
assigned a noncompensable evaluation, effective April 12, 
2001.  In a Statement in Support of Claim (VA Form 21-4138), 
received in March 2002, the veteran indicated that his 
erectile dysfunction deserved a higher rating.  So that was a 
notice of disagreement (NOD) to start an appeal concerning 
the propriety of the initial rating he received.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  See also 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.201 (2003); and 
Gallegos v. Gober, 14 Vet. App. 50 (2000) (an NOD need only 
consist of a writing which expresses disagreement with an RO 
decision).  Where, as here, the veteran files an NOD and the 
RO has not issued a statement of the case (SOC), the claim 
must be remanded to the RO (as opposed to merely referred 
there) to have this done.  Manlincon v. West, 12 Vet. App. 
238 (1999).  The veteran also must be given an opportunity to 
perfect an appeal to the Board concerning this additional 
issue by submitting a timely substantive appeal (e.g., a VA 
Form 9 or equivalent statement).  38 C.F.R. § 20.200 (2003).

Also in the April 2002 rating decision, the RO denied 
increased ratings for diabetes mellitus, peripheral 
neuropathy of the right lower extremity, and 
peripheral neuropathy of the left lower extremity.  The 
veteran's June 2002 NOD addressed those issues.  
Subsequently, a Decision Review Officer's (DRO's) decision, 
dated in July 2002, increased the ratings for the peripheral 
neuropathy of the right and left lower extremities from 0 to 
10 percent.  All three issues were then listed in the July 
2002 SOC.  But in his October 2002 substantive appeal 
(VA Form 9), the veteran specifically stated that he was only 
appealing the claim for SMC based on loss of use of a 
creative organ.  Consequently, this is the only issue 
currently before the Board.  38 C.F.R. §§ 20.200, 20.202 
(2003).  


REMAND

In August 2001, the veteran submitted a claim for service 
connection for diabetes mellitus due to exposure to Agent 
Orange.  Service connection subsequently was established for 
this condition in January 2002 and a 20 percent rating 
assigned, retroactively effective from April 12, 2001.

The January 2002 rating decision also granted service 
connection for erectile dysfunction as secondary to the 
diabetes mellitus, with the same effective date of April 12, 
2001.  The RO initially rated the erectile dysfunction as 
noncompensably (i.e., 0 percent) disabling.  The RO also 
considered and denied an additional claim for SMC for 
anatomical loss or loss of use of a creative organ.  See 38 
C.F.R. § 4.115b, Diagnostic Code 7522.

Diagnostic Code 7522 provides that for penile deformity, with 
loss of erectile power, a 20 percent rating is to be 
assigned.  In every instance where the schedule does not 
provide a 0 percent evaluation for a diagnostic code, a 0 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31 
(2003).  The RO assigned an initial noncompensable rating for 
the erectile dysfunction under that diagnostic code because 
the evidence failed to show penile deformity together with 
loss of erectile power.  

A footnote to Diagnostic Code 7522 states that disabilities 
rated under that code also should be reviewed for possible 
entitlement to SMC under 38 C.F.R. § 3.350.  Under 38 
U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a), SMC may be paid 
for loss of use of a creative organ.  The law provides that 
if a veteran, as the result of a service-connected 
disability, has suffered the anatomical loss or loss of use 
of one or more testicles, SMC is payable in addition to the 
basic rate of compensation otherwise payable on the basis of 
degree of disability.  38 U.S.C.A. § 1114(k) (West 2002); 38 
C.F.R. § 3.350(a)(1) (2003).  Loss of a creative organ will 
be shown by acquired absence of one or both testicles (other 
than undescended testicles) or other creative organ.  Loss of 
use of one testicle will be established when examination by a 
board finds that:  (a) the diameters of the affected testicle 
are reduced to one-third of the corresponding diameters of 
the paired normal testicle, or (b) the diameters of the 
affected testicle are reduced to one-half or less of the 
corresponding normal testicle and there is alteration of 
consistency so that the affected testicle is considerably 
harder or softer than the corresponding normal testicle; or 
(c) if neither of the conditions (a) or (b) is met, when a 
biopsy, recommended by a board including a genito-urologist 
and accepted by the veteran, establishes the absence of 
spermatozoa.  38 C.F.R. § 3.350(a)(1)(i).  

The April 2002 rating decision denied the veteran's SMC claim 
for the loss or loss of use of a creative organ based 
predominantly on an addendum to his August 2001 VA diabetes 
mellitus examination.  In the supplemental report, 
dated in January 2002, it was indicated he had partial 
erectile dysfunction that was treated with muse with mixed 
results.  However, during a clinical visit in June 2002, he 
reported that the muse was ineffective; it also was noted 
that he would be tried on Viagra (50 mg).  Moreover, in his 
substantive appeal, dated in October 2002, he argued that 
there was a misunderstanding on his report of the effect of 
the medication; he stated that, while he told his doctor that 
the increased dosage of MUSE had made his penis feel 
"fatter," it was still limp.  He also reiterated that his 
private doctor since had prescribed Viagra-which, 
unfortunately, had produced similarly unfavorable results, 
causing him to now use a vacuum pump.  

The veteran has yet to undergo a VA examination specifically 
to determine the current severity of his erectile dysfunction 
(apart from his diabetes mellitus).  As mentioned, his August 
2001 VA examination primarily was concerned with the status 
of his diabetes mellitus-a separate, albeit still related, 
service-connected disability.  Little discussion was given to 
the state of his erectile dysfunction.  Therefore, a medical 
examination concerning this, in particular, is needed.  
38 U.S.C.A. § 5103A; Green v. Derwinski, 1 Vet. App. 121 
(1991).

According to VAOPGCPREC 5-89 (Mar. 23, 1989), a determination 
regarding loss of use of a creative organ under 38 U.S.C.A. 
§ 1114(k) must consider the psychological impact of this 
problem.  It was found that Congress intended that the 
purpose of the statutory award for loss of use of a creative 
organ was to account for psychological factors, to include 
such non-economic factors as personal inconvenience, social 
inadaptability, or the profound nature of the disability.  
So an examination is needed concerning this, as well.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Furthermore, as alluded to earlier, the RO must send the 
veteran an SOC concerning his additional claim for an initial 
compensable rating for his erectile dysfunction.  Manlincon 
v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. 
App. 398, 408-410 (1995).  And after receiving the SOC, he 
must be given an opportunity to perfect an appeal to the 
Board concerning this additional issue by submitting a timely 
substantive appeal (e.g., a VA Form 9 or equivalent 
statement).  38 C.F.R. § 20.200 (2003).

Moreover, in a decision very recently promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his claims, and to 
ensure full compliance with due process notice requirements, 
the case is hereby REMANDED to the RO for the following 
actions: 

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

2.  The RO must issue an SOC addressing 
the issue of the veteran's purported 
entitlement to an initial compensable 
rating for his erectile dysfunction.  He 
also must be advised of the time limit 
for filing a substantive appeal to the 
Board concerning this particular claim.  
38 C.F.R. § 20.302(b).  If, and only if, 
he perfects an appeal concerning this 
claim should it be returned to the Board.  

3.  The RO also should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his erectile 
dysfunction.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
that have not been previously secured and 
associate them with the claims folder.  
If the RO cannot obtain any of the 
medical records indicated by the veteran, 
it should follow the proper procedures 
under the VCAA.  



4.  Thereafter, the veteran should be 
scheduled for VA psychiatric and 
genitourinary examinations.  Prior to 
these examinations, the claims file and a 
separate copy of this remand must be 
provided to the examiners for a review of 
his pertinent medical history.  All 
testing and evaluation needed to address 
the applicable rating criteria should be 
completed.

The genito-urinary examiner should note 
all complaints and objective 
manifestations of the erectile 
dysfunction, including whether there is 
any penis deformity or loss of erectile 
power.  The examiner also should 
determine whether any of the criteria 
contemplated by 38 C.F.R. § 3.350(a) are 
present.  So to facilitate making these 
determinations, please provide the 
examiner with a copy of this regulation.  

Regarding the psychiatric evaluation, the 
examiner should determine whether the 
veteran's loss of use of a creative organ 
or use of a penile prosthesis has 
resulted in psychological symptomatology 
and/or a psychiatric disorder to include 
social inadaptability.  The examiner must 
utilize the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th edition, 
DSM-IV), in diagnosing any existing 
psychological impairment.  

Both examiners must discuss the rationale 
of their opinions.



5.  Review the claims folder to ensure 
that all of the requested development has 
been completed.  This includes responses 
to the questions posed to the 
VA examiners.  If not, take corrective 
action.  38 C.F.R. § 4.2 (2002); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

6.  Then readjudicate the veteran's 
claims in light of any additional 
evidenced obtained.  If benefits are not 
granted to his satisfaction, send him and 
his representative a Supplemental 
Statement of the Case (SSOC).  Give them 
an opportunity to submit additional 
evidence and/or argument in response.  

The case then should be returned to the Board for further 
appellate consideration, if otherwise in order.  No action is 
required of the veteran until he receives further notice.  By 
this REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




